*194OPINION.
TRAmmell:
The question involved in this proceeding is whether section 226 of the Revenue Act of 1918 has application in the computation of the tax due from the taxpayer upon his return for the period January 1,1918, to August 31, 1918, the date of the closing of the taxpayer’s books. The Commissioner has computed the tax under section 205, while the taxpayer contends that it should have been computed under section 226.
In the Appeal of Henry D. Weed, 2 B. T. A. 84, the Board had this identical question before it. In that case the taxpayer kept its books on the basis of a fiscal year ended May 31. He had made an income-tax return for 1917 in accordance with the Revenue Act of 1916, as amended by the Revenue Act of 1917. The taxpayer contended that his first return under the Revenue Act of 1918 should have been for a period of only five months, or from January 1 to May 30, 1918, and that the tax should have been computed in the manner provided in section 226, while the Commissioner contended, as he contends in this case, that section 205 (a) of the Revenue Act of 1918 was applicable. In that case we said:
We think that the Commissioner erred in ruling section 226 has no application to the case of the instant taxpayer. The Revenue Act of 1918 re-*195q Hired a taxpayer keeping his books of account on the basis of a fiscal year different from the calendar year to make returns upon the basis of such fiscal year. The taxpayer was compelled to change the basis of reporting net income from the calendar year to a fiscal year. * * * The accounting period for the making of the return was changed and by the provisions of section 212 of the statute section 226 was made applicable.
That decision was subsequently affirmed in the Appeal of Coghlin Electric Co., 3 B. T. A. 1071. The above appeals are decisive on the question here presented.

Judgment will be entered on 15 days’ notice, under Bule 50.